Jesiolowski Enters., Inc. v Data Key Holdings, LLC (2018 NY Slip Op 08852)





Jesiolowski Enters., Inc. v Data Key Holdings, LLC


2018 NY Slip Op 08852


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, CARNI, AND TROUTMAN, JJ.


1348 CA 18-01352

[*1]JESIOLOWSKI ENTERPRISES, INC., FORMERLY KNOWN AS DATA KEY COMMUNICATIONS, INC., PLAINTIFF-APPELLANT,
vDATA KEY HOLDINGS, LLC, AND WILLIAM BROD, DEFENDANTS-RESPONDENTS. 


BARCLAY DAMON LLP, SYRACUSE (SANJEEV DEVABHAKTHUNI OF COUNSEL), FOR PLAINTIFF-APPELLANT.
MACKENZIE HUGHES LLP, SYRACUSE (W. BRADLEY HUNT OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered January 16, 2018. The order denied plaintiff's motion for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated at Supreme Court.
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court